ORDER

PER CURIAM.
AND NOW, this 5th day of January, 2006, upon consideration of the Recommendation of the Three-Member Panel of the Disciplinary Board dated November 10, 2005, the Petition in Support of Discipline on Consent is hereby granted, pursuant to Rule 215(g), Pa.R.D.E., and it is
ORDERED that Alex Katz is suspended on consent from the Bar of this Commonwealth for a period of two years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
Former Justice Nigro did not participate in this matter.